     Case 1:18-cv-00687-AWI-JDP Document 18 Filed 09/09/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NEFTALI BONILLA,                                 No. 1:18-cv-00687-NONE-JDP
12                       Petitioner,                   ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DENYING
13           v.                                        PETITION FOR WRIT OF HABEAS
                                                       CORPUS, AND DECLINING TO ISSUE
14    ON HABEAS CORPUS,                                CERTIFICATE OF APPEALABILITY
15                       Respondent.                   (Doc. No. 16)
16

17          Petitioner Neftali Bonilla, a state prisoner without counsel, seeks a writ of habeas corpus

18   under 28 U.S.C. § 2254. (Doc. No. 1.) This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 10, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that the petition be dismissed for lack of jurisdiction. (Doc. No. 16.) The

22   findings and recommendations were served on petitioner and contained notice that objections

23   were due within thirty (30) days. (Id.) On April 16, 2020, petitioner filed a traverse in response

24   to the findings and recommendations, which the court will construe as objections to the findings

25   and recommendations. (Doc. No. 17.)

26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

27   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

28
                                                       1
     Case 1:18-cv-00687-AWI-JDP Document 18 Filed 09/09/20 Page 2 of 3

 1   including the petitioner’s objections, the court concludes that the findings and recommendations

 2   are supported by the record and proper analysis.

 3           Petitioner objects to the pending findings and recommendations on the grounds that:

 4   (1) his claims are not procedurally barred under 28 U.S.C. § 2254(b)(1); (2) his petition should

 5   not be denied on the merits under 28 U.S.C. § 2254(b)(2); (3) his claims are exhausted; (4) his

 6   claims should not be “barred for lack of proper presentation in the state courts”; (5) petitioner

 7   “denies his custody is legal, or that his illegal custody would not have been ‘apparent to all

 8   reasonable jurists’”; and (6) petitioner “denies that there is not [sic] lawful basis to issue the writ

 9   under the statutorily established system of review.” (Doc. No. 17 at 2–3.)

10           As to petitioner’s first and fourth objections, the court agrees with the magistrate judge’s

11   finding that plaintiff’s Miranda warning claim is procedurally barred. Petitioner does not assert

12   any additional arguments in his objections that would warrant the undersigned to find otherwise.

13   Therefore, petitioner’s first objection does not call into question the conclusion reached in the

14   pending findings and recommendations.

15           Addressing petitioner’s second and sixth objections, petitioner does not provide any

16   additional bases for this court to consider that differ or otherwise supplement his 28 U.S.C. §

17   2254 petition. To the extent petitioner objects on the grounds that the trial court violated

18   petitioner’s due process rights by admitting certain text messages into evidence under California

19   Evidence Code § 352, this court agrees with the pending findings and recommendations that

20   federal habeas relief is not available for alleged violations of state law. See Estelle v. McGuire,
21   502 U.S. 62, 67 (1991) (holding state court’s admission of evidence pursuant to California law “is

22   no part of a federal court’s habeas review of a state conviction”). Accordingly, these objections

23   are without merit. Petitioner’s third objection is irrelevant because the pending findings and

24   recommendations do not address exhaustion.

25           Having found that petitioner is not entitled to habeas relief, the court now turns to whether

26   a certificate of appealability should issue.1 A prisoner seeking a writ of habeas corpus has no
27
     1
       The court construes petitioner’s fifth objection as addressing the magistrate judge’s denial of a
28   certificate of appealability. (See Doc. No. 16 at 10.)
                                                        2
     Case 1:18-cv-00687-AWI-JDP Document 18 Filed 09/09/20 Page 3 of 3

 1   absolute entitlement to appeal a district court’s denial of his petition, as an appeal is only allowed

 2   under certain circumstances. See 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335–36

 3   (2003).

 4             If a court dismisses a petition for a writ of habeas corpus, the court may only issue a

 5   certificate of appealability when “the applicant has made a substantial showing of the denial of a

 6   constitutional right.” 28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must

 7   establish that “reasonable jurists could debate whether (or, for that matter, agree that) the petition

 8   should have been resolved in a different manner or that the issues presented were ‘adequate to

 9   deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

10   (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

11             In the present case, the court concludes that petitioner has not made the required

12   substantial showing of the denial of a constitutional right to justify the issuance of a certificate of

13   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

14   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

15   proceed further. Thus, the court declines to issue a certificate of appealability.

16             Accordingly:

17                1. The findings and recommendations issued on April 10, 2020 (Doc. No. 16) are

18                    adopted in full;

19                2. The petition for writ of habeas corpus (Doc. No. 1) is dismissed;

20                3. The court declines to issue a certificate of appealability; and
21                4. The Clerk of Court is directed to assign a district judge to this case for the

22                    purposes of closure and to close this case.

23   IT IS SO ORDERED.
24
        Dated:       September 9, 2020
25                                                        UNITED STATES DISTRICT JUDGE

26
27

28
                                                          3
